— In a negligence action to recover damages for personal injuries, etc., the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Burke, J.), entered February 17, 1984, which after a bifurcated jury trial, is in favor of the defendants, dismissing the complaint. This appeal brings up for review the denial of the plaintiff’s motion pursuant to CPLR 4404 (a) to vacate the jury’s verdicts as contrary to the weight of the evidence.
Judgment affirmed, with costs.
On October 11, 1979, the plaintiff drove his jeep into the side of an automobile which was protruding into the street from a hospital driveway. The damage was extensive and the plaintiff subsequently sued to recover damages for his personal injuries, the principal claim being that the collision had aggravated his congenital spinal abnormality. The jury apportioned 70% of the fault to the plaintiff and 30% to the defendants, but awarded the plaintiff no damages. On this appeal, the plaintiff contends that the jury’s verdicts were contrary to the weight of the evidence. We do not agree. We have reviewed the evidence presented at the bifurcated trial, giving due deference to the jury’s role and its conclusions. It is apparent that the jury did not believe the plaintiff, and we see no reason to disturb its verdicts. Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.